Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                       Nos. 04-18-00291-CV & 04-18-00292-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF H.V.

                  From the Probate Court No. 1, Bexar County, Texas
                  Trial Court Nos. 2018-MH-1084 & 2018-MH-1161
                        Honorable Kelly Cross, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

   In accordance with this court’s opinion of this date, the trial court’s orders are AFFIRMED.

   SIGNED November 21, 2018.


                                             _____________________________
                                             Rebeca C. Martinez, Justice